              Case 5:18-cv-00555-XR Document 231 Filed 07/01/20 Page 1 of 3




                    I N T H E UN IT E D S T A T E S D I S T R I C T C O U R T
                       F O R T H E W E S T E R N D I S T RI C T O F T E X A S
                                 SAN ANTON IO D IV IS ION

 J O E H O L C O M B E , et. al,            §          N O . 5 : 1 8 -C V-0 0 5 5 5 - X R
                                            §
 Plaintiffs                                 §    Consolidated with:
                                            §    5:18-cv-00712-XR (Vidal)
                                            §    5:18-cv-00881-XR (Uhl)
 vs.                                        §    5:18-cv-00944-XR (Ramsey)
                                            §    5:18-cv-00949-XR (McNulty)
 U N IT E D S TAT E S O F A M E R I C A ,   §    5:18-cv-00951-XR (Wall)
                                            §    5:18-cv-01151-XR (Amador)
 Defendant                                  §    5:19-cv-00184-XR (Brown)
                                            §    5:19-cv-00289-XR (Ward)
                                            §    5:19-cv-00506-XR (Workman)
                                            §    5:19-cv-00678-XR (Colbath)
                                            §    5:19-cv-00691-XR (Braden)
                                            §    5:19-cv-00706-XR (Lookingbill)
                                            §    5:19-cv-00714-XR (Solis)
                                            §    5:19-cv-00715-XR (McKenzie)
                                            §    5:19-cv-00805-XR (Curnow)
                                            §    5:19-cv-00705-XR (Workman)
                                            §    5:19-cv-00806-XR (Macias)




   UNITED STATES’ MOTION FOR LEAVE TO FILE IN EXCESS OF TEN PAGES

        Comes now the Defendant, United States of America, pursuant to rule CV-7 of the Local

Rules of the United States District Court for the Western District of Texas, files this Motion For

Leave to File its Motion to Compel in Excess of Ten Pages, and in support thereof would show as

follows:

        Rule CV-7, of the Local Rules states that non-dispositive motions filed with the Court shall

be limited to ten (10) pages in length, unless otherwise authorized by the Court. Defendant United

States seeks to file its Motion to Compel in excess of ten pages.
          Case 5:18-cv-00555-XR Document 231 Filed 07/01/20 Page 2 of 3




       Due to the unusual circumstances that prevailed at the June 23, 2020 deposition of Michael

Kelley, a lengthy description of the events is required to apprise the Court of the full details. In

summary, at his deposition, Michael Kelley issued a blanket invocation of the Fifth Amendment,

and his counsel behaved in a manner that was sanctionable. As a result of these actions, as well as

the actions of counsel for Danielle Smith, the United States was forced to suspend Mr. Kelley’s

deposition and to postpone the depositions of Rebecca Kelley and Danielle Smith. The length of

the motion is necessary to properly address the factual allegations and legal issues involved in

these depositions.


       WHEREFORE, PREMISES CONSIDERED, Defendant United States prays that this Mo-

tion for Leave to File in Excess of Ten Pages be granted and pray for such other and further relief

to which Defendant may be entitled. Defendant’s Motion to Compel (Ex. 1) is attached for the

Court’s review.



                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General
                                                     Civil Division
                                                     JOHN F. BASH
                                                     United States Attorney
                                                     STEPHEN E. HANDLER
                                                     Senior Trial Counsel, Torts Branch
                                                     Civil Division

                                                     Paul David Stern
                                                     PAUL DAVID STERN
                                                     Trial Attorney, Torts Branch
                                                     Civil Division
                                                     United States Department of Justice
                                                     Attorneys for Defendant
                                                     UNITED STATES OF AMERICA
         Case 5:18-cv-00555-XR Document 231 Filed 07/01/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I certify that on July 1, 2020, I electronically filed the foregoing with the clerk of

court by using the CM/ECF system. Additionally, I sent copies of the motion via email to

the following attorneys:



 Jamal K. Alsaffar
 Tom Jacob
 WHITEHURST, HARKNESS, BREES, CHENG,
 ALSAFFAR & HIGGINBOTHAM & JACOB
 PLLC
 7500 Rialto Blvd, Bldg. Two, Ste 250 Austin, TX
 78735Thomas J. Henry
 Bar No. 09484210

 J. Dean Jackson
 CURNEY, FARMER, HOUSE,
 OSUNA & JACKSON, P.C.

 Gerald E. Bourque
 24 WATERWAY AVE., SUITE 660, THE
 WOODLANDS, TEXAS 77380


                                                    Paul David Stern
                                                    PAUL DAVID STERN
                                                    Trial Attorney, Torts Branch
                                                    Attorney for Defendant
